Citation Nr: 1731125	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  10-07 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a chronic disability manifested by right knee/calf pain, to include radiculopathy, to include as secondary to service-connected residuals of coccyx injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to May 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in October 2010.  A transcript of that hearing is of record.  

This matter was previously remanded by the Board in May 2014, October 2014 and February 2016 for additional development.  

The appeal is again REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At issue in this appeal is whether the Veteran has a current right knee/calf disability.  The February 2016 remand requested an addendum opinion to address right knee diagnoses from July 2009 and August 2009.  An addendum opinion was obtained that addressed these diagnoses and concluded that no right knee diagnosis existed.  However, updated VA treatment records obtained pursuant to the February 2016 remand contain a July 2015 VA treatment note with an assessment of right knee pain with patella-femoral osteoarthritis.  The Board notes that another physician interpreted the Veteran's July 2015 x-rays as showing no significant bony abnormalities on the right knee.  Upon remand, a supplemental opinion should be obtained to reconcile these contradicting opinions.  The Board also notes that there are several notations concerning lumbar radiculopathy affecting the Veteran's right lower extremity.  In this regard, the Board notes that the Veteran is service-connected for residuals of coccyx injury.  The Veteran is a lay person, and is not expected to diagnose his own disability.  Lumbar radiculopathy causing right knee/calf pain is reasonably encompassed by the Veteran's claim, and should be considered.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The claims folder should also be updated to include VA treatment records compiled since July 26, 2017.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records for the Veteran from the Central Arkansas Veterans Healthcare System and all associated outpatient clinics dated from July 26, 2017 to the present.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).  All attempts to obtain the records must be documented in the claims file.

2.  Thereafter, forward the claims file to an appropriate VA clinician.  After reviewing the claims file, the clinician is to perform the following:

i) Reconcile the July 29, 2015 VA treatment note showing an assessment of right knee pain with patella-femoral osteoarthritis with the July 16, 2015 treatment record interpreting the Veteran's radiographic report as showing that the right knee has no significant bony abnormalities.  If possible, please view the July 2015 x-rays to determine which physician's interpretation is correct.  

ii) Provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any disability causing pain in the right knee/calf, to include any potential patella-femoral osteoarthritis and lumbar radiculopathy, was incurred in or was caused by service, to include horseplay resulting in the Veteran falling and injuring an area above his right calf to the right knee.  The clinician is advised that the Veteran states he has suffered from pain in the right knee/calf since service.    

iii) The clinician is also advised that the Veteran is service-connected for residuals of a coccyx injury.  If the clinician determines that the Veteran suffers from radicular pain in the right knee/calf, he or she should opine whether it is at least as likely as not (50 percent or greater probability) that this radiculopathy is caused or aggravated by the Veteran's service-connected residuals of a coccyx injury.

Each opinion offered must be supported by a complete rationale.  If the examiner feels that a new examination would be helpful in providing any of the requested opinions, such an examination should be scheduled. 

3.  After completing the above development, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016). 

